Citation Nr: 0710967	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to December 
1997.  He died in February 2003.  The appellant seeks 
benefits as a surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to service 
connection for the cause of the veteran's death and to DIC 
under the provisions of 38 U.S.C.A. § 1318.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran's February 2003 death certificate indicates that 
he died of a gunshot wound to his head at the Hospital 
Universitario, Centro Medico where he had been admitted three 
days earlier.  According to a police report dated in January 
2003, the veteran was first taken to Lares Medical Center and 
then transferred to Centro Medico de Rio Piedras.  The 
records associated with the veteran's hospitalization prior 
to death do not appear to be in the claims folder.  Because 
the full treatment records have not previously been 
considered and may be relevant to the appellant's claim, the 
terminal hospitalization records should be obtained.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the veteran's 
medical records from Lares Medical Center 
and Centro Medico de Rio Piedras dated 
immediately prior to his February 2003 
death and his terminal hospital records 
from the Hospital Universitario, Centro 
Medico.  All efforts to obtain these 
records should be fully documented and the 
facility should provide a negative 
response if the records are not available.  

2.  Then, readjudicate the appellant's 
claim for service connection for the cause 
of the veteran's death and for entitlement 
to DIC benefits under the provision of 
38 U.S.C.A. § 1318.  If action remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

